Name: Commission Regulation (EC) NoÃ 1843/2004 of 22 October 2004 amending Regulation (EC) NoÃ 751/2004 setting certain operative events for the exchange rate for 2004 for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to take account of their accession to the European Union
 Type: Regulation
 Subject Matter: agricultural policy;  monetary economics;  monetary relations;  European construction;  plant product
 Date Published: nan

 23.10.2004 EN Official Journal of the European Union L 322/10 COMMISSION REGULATION (EC) No 1843/2004 of 22 October 2004 amending Regulation (EC) No 751/2004 setting certain operative events for the exchange rate for 2004 for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to take account of their accession to the European Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 thereof, Whereas: (1) Pursuant to the first subparagraph of Article 4(1) of Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture (1), the operative event for the area payment for nuts provided for in Chapter 4 of Title IV of Council Regulation (EC) No 1782/2003 (2) which establishes common rules for direct support schemes under the common agricultural policy and certain support schemes for farmers, and amends certain regulations, is the date of commencement of the marketing year concerned. (2) Pursuant to the second paragraph of Article 4 of Commission Regulation (EC) No 659/97 of 16 April 1997 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards intervention arrangements in the fruit and vegetables sector (3), the marketing year for nuts commences on 1 January. (3) Pursuant to Article 1 of Commission Regulation (EC) No 751/2004 (4), the operative event for the exchange rate in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereinafter called the new Member States) for the support schemes for which the operative event is 1 January is set, for 2004, as the date of entry into force of the 2003 Treaty of Accession. (4) Regulation (EC) No 751/2004 does not refer to the area payment for nuts provided for in Chapter 4 of Title IV of Council Regulation (EC) No 1782/2003. The operative event for the exchange rate to be used in the new Member States for that payment should, however, also be set as the date of entry into force of the 2003 Treaty of Accession. (5) Regulation (EC) No 751/2004 should be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the relevant Management Committees, HAS ADOPTED THIS REGULATION: Article 1 The following point (e) is added to the first subparagraph of Article 1 of Regulation (EC) No 751/2004: (e) the area payment for nuts provided for in Chapter 4 of Title IV of Council Regulation (EC) No 1782/2003. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 349, 24.12.1998, p. 36. Regulation as last amended by Regulation (EC) No 1250/2004 (OJ L 237, 8.7.2004, p. 13) (2) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 864/2004 (OJ L 161, 30.4.2004, p. 48). (3) OJ L 100, 17.4.1997, p. 2. Regulation as last amended by Regulation (EC) No 1135/2001 (OJ L 154, 9.6.2001, p. 9). (4) OJ L 118, 23.4.2004, p. 19.